Citation Nr: 0825606	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-37 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include neuropathy.  

2.  Entitlement to service connection for a vision disorder.  

3.  Entitlement to service connection for heart disease.  

4.  Entitlement to service connection for residuals of a 
cerebrovascular accident.  

5.  Entitlement to special monthly pension benefits (SMP), 
based on a need for the regular aid and attendance of another 
person or being housebound.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to May 1967.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2005 and August 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  In the July 2005 rating 
decision, the RO granted a nonservice-connected pension but 
denied special monthly pension.  In the August 2005 rating 
decision, the RO denied the remaining claims that are the 
subject of this appeal.  

In his November 2006 substantive appeal, the veteran 
requested a Board hearing in Washington DC.  In a writing 
dated in May 2007, the veteran withdrew that request.  


FINDINGS OF FACT

1.  The veteran was not exposed to an herbicide agent during 
active service.  

2.  Diabetes mellitus did not have onset during the veteran's 
active service, did not manifest within one year of 
separation from active service, and is not otherwise 
etiologically related to the veteran's active service.  

3.  A cerebrovascular accident did not occur during the 
veteran's active service and residuals of a cerebrovascular 
accident are not etiologically related to the veteran's 
active service.  

4.  The veteran had refractive error of the eyes prior to, 
during and since service.  

5.  A vision disorder, other than refractive error of the 
eyes, did not have onset during the veteran's active service 
and is not etiologically related to the veteran's active 
service.  

6.  The veteran is not blind or nearly blind in both eyes; is 
not institutionalized in or confined to a nursing home or 
other facility due to physical or mental incapacity; and does 
not need regular aid and assistance to perform activities 
necessary for daily living.

7.  The veteran does not have a single disability evaluated 
as 100 percent disabling, and he is not permanently 
housebound because of a disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

2.  The criteria for service connection for a vision disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  The criteria for service connection for heart disease 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

4.  The criteria for service connection for residuals of a 
cerebrovascular accident have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).  

5.  The criteria for SMP based on need for aid and attendance 
or due to being housebound have not been met.  38 U.S.C.A. §§ 
1502, 1520, 1521, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

The veteran contends that service-connection is warranted for 
diabetes mellitus due to exposure to the herbicide "Agent 
Orange".  He asserts that he came in contact with this 
herbicide agent while stationed in Camp Pendleton, California 
via treating service personnel who had served in Vietnam.  
The veteran has not stated why he believes that service 
connection is warranted for the other disabilities that are 
the subject of this appeal.  In statement dated in March 
2007, his representative endorsed the veteran's claim for 
blindness as retinopathy secondary to diabetes mellitus.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including a cerebrovascular 
accident, diabetes mellitus and cardiovascular - renal 
disease, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Additionally, VA regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service: chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus); Hodgkin's disease; chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostrate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and, soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007). 

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

The veteran's DD 214 shows that he had no foreign or sea 
service.  His service medical records do not show service in 
the Republic of Vietnam.  A response from the National 
Personnel Records Center, dated in April 2005, informed VA 
that there was no evidence in the veteran's file to 
substantiate any service in the Republic of Vietnam.  The 
veteran does not contend that he served in the Republic of 
Vietnam, in the offshore waters of the Republic of Vietnam, 
or in the airspace over the Republic of Vietnam.  Rather he 
in an August 2004 writing, he stated that he "CONTACTED 
AGENT ORANGE WHILE TREATING MARINE CORPS PATIENTS AT CAMP 
PENDELTON MARINE CORP BASE BETWEEN JAN 1964 AND MAY OF 
1967."  

Because the veteran did not serve in the Republic of Vietnam 
or in the vicinity of the Republic of Vietnam, he is not 
presumed to have been exposed to an herbicide agent during 
service.  The Board finds that the veteran's assertion that 
exposure resulted from contact with service personnel after 
their return to the United States from Vietnam, standing 
alone, is not evidence of such exposure.  He has provided no 
evidence to support this theory of exposure.  The bare 
assertion has no demonstrated basis in fact and is no more 
than self serving speculation.  Service connection may not be 
based on a resort to pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

The absence of any objective or credible evidence of exposure 
to an herbicide agent during service is evidence that the 
veteran was not exposed to such agent.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence).  The Board finds this 
evidence to outweigh the veteran's unsupported assertion.  

The evidence of record demonstrates that the veteran was not 
exposed to an herbicide agent during his active service; 
hence, service connection cannot be granted for diabetes 
mellitus based on exposure to an herbicide agent during 
service.  

Service medical records make no mention of a diabetes 
mellitus, stroke, heart disease, blindness due to diabetic 
retinopathy, or neuropathy.  A June 1967 enlistment report of 
medical examination indicated that the veteran had defective 
vision corrected by refractive lenses.  A September 1963 
optometry clinic note contained the veteran's report of 
blurred vision and a prescription for refractive error 
correction.  An April 1967 separation report of medical 
history indicated the same.  Refractive error of the eye is 
not a disability under VA regulations.  38 C.F.R. §§ 
3.303(c), 4.9 (2007).  As such, service connection is not 
available for the veteran's refractive error of the eyes that 
was present during service and since separation from service.  

The separation report of medical examination indicates normal 
clinical evaluations of the veteran's vascular system and 
heart.  This report is evidence against the veteran's claims 
because they tend to show that the veteran did not have a 
heart disorder, vascular system problems, a cerebrovascular 
accident, diabetes, or any eye disorder other than refractive 
error, at the time of discharge from service.  

Post service, the first evidence of any of the claimed 
disabilities is found in February 2001 treatment notes from 
Kaiser Permanente.  These notes report that the veteran had 
chest pain since the previous evening, had been experiencing 
chest pain intermittently for the past several months, had a 
history of hypertension and diabetes, and reported a 
cerebrovascular accident approximately 10 years earlier.  
This is evidence against the veteran's claims for service 
connection for heart disease and residuals of a 
cerebrovascular accident because this evidence tends to show 
that his cerebrovascular accident occurred many years after 
service and that he began having symptoms of heart disease 
many years after service, and hence, that these disabilities 
are not directly, including presumptively, linked to his 
service.  

Also of record are clinical notes and an October 2005 letter 
from "M.O.", M.D.  The clinical notes make no reference to 
the veteran's military service.  In the October 2005 letter, 
Dr. M.O. wrote that he had treated the veteran since 1989.  
He reported that the veteran was diagnosed with diabetes in 
1979 and there was no known history of diabetes in the 
veteran's immediate family.  Dr. M.O. also stated that the 
veteran developed coronary artery disease following bypass 
surgery.  Dr. M.O. stated "[h]e recently provided me with 
literature on diabetes and its link with agent orange 
exposure.  In doing some research, it is likely that [the 
veteran's] diabetes is caused from agent orange exposure, 
especially since there is no family history of diabetes."  

Dr. M.O.'s letter is probative only as to the date of onset 
of the veteran's diabetes, and the fact that the veteran 
suffers from coronary artery disease.  In this regard the 
letter is evidence against the veteran's claim for service 
connection because the letter shows that the veteran's 
diabetes had onset approximately ten years after separation 
from service, and thus is not directly, including 
presumptively, linked to his service.  

Dr. M.O.'s letter is not probative as to a relationship 
between the veteran's diabetes and exposure to an herbicide 
agent, including Agent Orange.  The Board does not disagree 
that exposure to Agent Orange is etiologically linked to 
diabetes.  However, this veteran was not exposed to Agent 
Orange during service.  Dr. M.O. has presented no evidence 
that the veteran was exposed to Agent Orange during service, 
and, given that Dr. M.O. first treated the veteran many years 
after service, it is impossible that he could provide any 
credible evidence of exposure to Agent Orange during the 
veteran's service.  A medical opinion that rests on facts 
found to be inaccurate is not probative.  See Reonal v. 
Brown, 5 Vet. App. 458, 460- 61 (1993).  

There is no evidence of record linking the veteran's claimed 
blindness, residuals of the post service cerebrovascular 
accident, cerebrovascular disease, or heart disease to his 
service, or evidence of onset of diabetes, a cerebrovascular 
accident, or heart disease within one year of separation from 
service.  The mere contention that these diseases or 
conditions should be awarded service connection does not 
stand in the place of evidence or competent medical opinions 
relating the disabilities to service.  

Indeed, the veteran's own contentions are no more than 
contentions; not competent evidence.  In that regard, the 
veteran has not shown that he has knowledge other than that 
of a layperson as to medical matters.  A layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Lay statements are competent evidence with regard to some 
"quasi" medical issues.  When a condition may be diagnosed 
by its unique and readily identifiable features, the presence 
of the disorder is not a determination "medical in nature" 
and is capable of lay observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Unlike diagnoses of varicose veins and a dislocated shoulder, 
which were the issues in Jandreau and Barr respectively, 
whether the veteran's current heart disorder, heart disease, 
cerebrovascular disease, retinopathy, or diabetes is related 
to his service, which ended more than two decades before 
manifestation of any of these disorders, are medical 
questions too complex to be answered by a layperson.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, the Board finds that the 
veteran's opinions as to etiological relationships between 
his service and these claimed disabilities are not competent 
evidence.  See Espiritu and Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007). 

Service and post service treatment records provide evidence 
unfavorable to the veteran's claims for service connection.  
There is no competent evidence favorable to his claims.  
Hence, service connection is not warranted.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2007).  

Special monthly pension

In a letter received by VA in August 2004, the veteran stated 
that he was almost blind.  Apparently the RO inferred from 
that letter a claim for special monthly pension due to 
blindness.  In July 2005, the RO granted nonservice-connected 
pension but denied special monthly pension.  An unrelated 
decision, issued in August 2005, was mailed to the veteran in 
September 2005.  In September 2005, the veteran initiated an 
appeal of that decision mailed to him in September 2005.  
Apparently the RO interpreted his notice of disagreement to 
include the denial of special monthly pension.  As it is not 
prejudicial to the veteran to do so, the Board will not 
disturb that interpretation.  

The law provides that increased pension benefits are payable 
to a veteran who needs regular aid and attendance.  38 
U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. § 3.351(a)(1).  A 
veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  38 C.F.R. § 3.351(b).  
The criteria for establishing the need for aid and attendance 
include consideration of whether the veteran is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or if the veteran is a patient in 
a nursing home because of mental or physical incapacity; or 
if the veteran establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to the following: inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of a 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA's Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of 
this chapter), the veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351(d).

The record is absent for evidence of any of the factors 
listed in § 3.352(a) for a showing that the veteran is in 
need of the regular aid and attendance of another person.  
The only report indicating any need for the aid of another 
person is his request to VA in the August 2004 letter that VA 
either contact him by telephone or send large print written 
communication because he has trouble getting someone to read 
to him.  Under VA regulations, this is not sufficient to 
warrant special monthly compensation.  

Nor is there any evidence, or even an assertion by the 
veteran, that he is substantially confined to his dwelling 
and the immediate premises or that he is the resident of a 
nursing home or is otherwise institutionalized.  

The veteran has disabilities, considered for pension purposes 
only, of chronic mechanical back sprain and hypertension, 
each evaluated as 10 percent disabling.  He also has 
disabilities listed as not service connected or subject to 
compensation, of diabetes, evaluated as 40 percent disabling; 
retinopathy, evaluated as noncompensable; coronary artery 
disease evaluated at 30 percent disabling, and residuals of a 
cerebrovascular accident, evaluated as noncompensable.  The 
combined evaluation for pension purposes is 70 percent.  
Hence, as a matter of law, SMP is not warranted based on a 
single disability rated 100 percent disabling plus additional 
disabilities.  

While the veteran reported in his August 2004 letter that he 
was almost blind and needed someone to read to him, this is 
not a basis for finding that he is so helpless to require the 
aid and attendance of another person.  He stated in that 
letter that he had 20/400 vision is in left eye only.  The 
veteran's own statement provides evidence against his claim, 
because that statement tends to show that he has visual 
acuity better than a corrected visual acuity of 5/200 or less 
in both eyes us.  Nor is there any evidence that the veteran 
has concentric contraction of the visual field to 5 degrees 
or less.  

In short, all evidence of record is against granting SMP.  
There is no evidence of record favorable to such a grant.  
Hence, SMP is not warranted.  The evidence as to this issue 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in August 2004 and March 2006 
that fully addressed all three notice elements.  The August 
2004 letter was sent prior to the initial RO decision in this 
matter.  The letter informed the veteran of what evidence was 
required to substantiate the claims for service connection 
and for nonservice-connected pension, and of the veteran's 
and VA's respective duties for obtaining evidence.  

Notice as to assignment of disability ratings and effective 
dates was not provided to the veteran prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of the 
letter sent to the veteran in March 2006 that fully addressed 
all three notice elements as applicable to assignment of 
disability ratings and effective dates.  The letter informed 
the veteran of what evidence was required to substantiate 
these elements and of the veteran's and VA's respective 
duties for obtaining evidence.  Although the notice letter 
was not sent before the initial RO decision in this matter, 
the Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in November 2006, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

None of the notice letters addressed the issue of special 
monthly pension.  While this may have been a defect in 
notice, not all notice defects need delay adjudication of an 
appeal by the Board.  The test is whether the defect affected 
the essential fairness of the adjudication, that is, whether 
the defect resulted in prejudice to the veteran.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The 
Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the Federal Circuit, some other possible circumstances that 
could demonstrate that VA error did not prejudice the 
claimant include where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because a 
reasonable person would understand from the notice provided 
what was needed to substantiate a claim for special monthly 
pension.  The letter sent to the veteran in March 2006 
specifically informed him that the evidence impacting on the 
disability rating assigned for a service connected disability 
includes statements discussing his symptoms from people who 
have witnessed how the symptoms affect him as well as 
treatment records, statements from employers, and Social 
Security Administration (SSA) determinations.  This evidence 
is also the type of evidence that would substantiate a claim 
for special monthly pension.  Hence, a reasonable person 
would submit this evidence in an effort to obtain the 
benefits sought for a service connection claim.  That service 
connection was not granted for a claimed condition, such as 
is the case here, would not preclude application of the 
evidence to the issue of special monthly pension.  Hence, a 
reasonable person would know from the March 2006 letter, what 
type of evidence to submit to substantiate any of the claims 
on appeal.  Therefore, the lack of mention of the particulars 
involved in a claim for special monthly pension did not 
result in prejudice to the veteran and did not affect the 
essential fairness of the RO's adjudication or of the Board's 
adjudication of his appeal.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA outpatient treatment records.  The RO has also 
assisted the veteran in obtaining treatment records from 
"M.O.", M.D. and Kaiser Permanente.  

A medical examination was not afforded the veteran in this 
case.  There is no probative evidence establishing that any 
of the claimed disabilities had onset during service or 
within an applicable presumptive period, or of any relevant 
event, injury or disease during service.  Evidence of record 
is sufficient to determine the extent of his nonservice-
connected disabilities for pension benefits.  Hence, VA has 
no duty to afford the veteran an examination or obtain a 
medical opinion.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).






ORDER

1.  Entitlement to service connection for diabetes mellitus, 
to include neuropathy, is denied.  

2.  Entitlement to service connection for a vision disorder 
is denied.  

3.  Entitlement to service connection for heart disease is 
denied.  

4.  Entitlement to service connection for residuals of a 
cerebrovascular accident is denied.  

5.  Entitlement to special monthly pension benefits (SMP), 
based on a need for the regular aid and attendance of another 
person or being housebound, is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


